Title: From George Washington to Major General Stirling, 22 July 1777
From: Washington, George
To: Stirling, Lord (né William Alexander)

 

My Lord
Head Quarters Clove [N.Y.] 22d July 1777

I am favd with yours by Major Howell. I would have forwarded your Baggage immediately to you, but I think the chance of your returning is at least equal to your staying where you now are. The greatest part of the fleet have fallen down from the narrows towards the Hook, but whether they have gone out to sea we cannot discover. If they should have gone out, and have stood to the Southward, you will return directly. You will therefore hold your division ready to move at a Moments Warning. I shall send your Baggage down to Sufferin’s, if you move down again it will meet you there, but if it appears that you are to remain, it shall be sent to you. As this is a matter that a very few Hours must determine, I hope you will be able to make yourself and your Officers & Men comfortable a little Time longer. If you should return, I shall be sorry that you had so much needless fatigue, but when you went off, circumstances seemed to require it. I am my Lord Yr most obt Servt

Go: Washington

